UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-03835 Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 Item IReports to Stockholders A copy of the Annual Report to Stockholders for the period ended 12/31/12 is included with this Form. n Value Line Centurion Fund, Inc. Annual Report To Contractowners Stephen E. Grant, Portfolio Manager Objective: Long-term growth of capital Inception Date: November 15, 1983 Net Assets at December 31, 2012: Portfolio Composition at December 31, 2012: (Percentage of Total Net Assets) An Update from Fund Management (Unaudited) The Value Line Centurion Fund, Inc. (the “Fund”) earned a total return of 15.29% for the year ending December 31, 2012, after fees and expenses. That compared with a total return of 16.00% for the benchmark index, the Standard & Poor’s 500. The Fund benefited from good stock selection in the Materials and Information Technology sectors, as well as from an underweighting in the weak Energy sector. Offsetting this was a partial rebound in the depressed Financial Services sector, where the Fund remains underweighted, plus laggard holdings in the Consumer Discretionary sector. It has now been over three years since we repositioned the Fund for improved performance. We are gratified by the results. Lipper Inc., the independent fund analysis service, reports that the Fund outperformed 99% of its peers in the Multi-Cap Growth Fund category for the three-year period ended December 31, 2012. In that period, the Fund earned an average annual total return of 15.10%, after fees and expenses. That compared with average annual total returns of 10.87% for the S&P 500 and 10.05% for the Multi-Cap Growth Fund peer group. The 2009 repositioning included a broadening of the Fund’s stock selection universe to encompass the 1,200 or so stocks in the top three Ranks of the Value Line Timeliness Ranking System. This has allowed greater diversification of the portfolio, which reduces exposure to any single economic sector. It has also resulted in decreased turnover of portfolio holdings, which lowers trading expenses. At the same time, we handed the reins to our senior portfolio manager who has demonstrated widely recognized success managing other equity portfolios in our fund family for over twenty years, including Value Line Strategic Asset Management Trust. The Fund’s expanded stock selection criteria allow us to implement our disciplined investment strategy to full advantage. We invest in proven winners—those companies that have established five- to ten-year records of superior relative earnings growth and stock price growth. This is truly a portfolio of growth stocks. We also look for companies demonstrating strong short-term, quarter-to-quarter, relative earnings momentum and stock price momentum. If a holding later falters on these measures, we do not hesitate to replace it with a stock showing superior strength. The Fund invests in companies of all sizes. Its approximately 150 holdings are well-diversified in that respect, comprised of about 40% large-capitalization companies, 40% mid-cap and 20% small-cap. In addition, the portfolio is widely diversified across many industries. Only about 15% of assets are invested in the Fund’s top ten holdings. We will maintain our time-tested investment discipline. Thank you for investing with us. Top Ten Holdings (As of 12/31/2012) (Unaudited) Percentage of Company Total Net Assets AutoZone, Inc. 1.87% Edwards Lifesciences Corp. 1.79% TJX Companies, Inc. (The) 1.64% Rollins, Inc. 1.54% Yum! Brands, Inc. 1.49% Express Scripts Holding Co. 1.43% Panara Bread Co. Class A 1.43% NewMarket Corp. 1.42% FMC Corp. 1.36% Church & Dwight Co., Inc. 1.32% About information in this report: ● It is important to consider the Fund’s investment objectives, risks, fees and expenses before investing. All funds involve some risk, including possible loss of the principal amount invested. ● The S&P 500 Index is an unmanaged index of 500 primarily large cap U.S. stocks that is generally considered to be representative of U.S. stock market activity. Index returns are provided for comparative purposes. Please note that the index is unmanaged and not available for direct investment and its returns do not reflect the fees and expenses that have been deducted from the Fund. VALUE LINE CENTURION FUND, INC. 1 n Value Line Centurion Fund, Inc. Annual Report To Contractowners Sector Weightings vs. Index (As of 12/31/2012) (Unaudited) Average Annual Total Returns (For periods ended 12/31/2012) (Unaudited) 1 Yr 3 Yrs 5 Yrs 10 Yrs Since Inception 11/15/1983 Value Line Centurion Fund, Inc. 15.29% 15.10% (2.99)% 4.59% 7.98% S&P 500 Index 16.00% 10.87% 1.66% 7.10% 10.35% All performance data quoted is historical and the results represent past performance and neither guarantee nor predict future investment results. To obtain performance data current to the most recent month (available within 7 business days of the most recent month end), please call (800) 221-3253 or visit www.guardianinvestor.com. Current performance may be higher or lower than the performance quoted here. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Total return figures are historical and assume the reinvestment of dividends and distributions and the deduction of all Fund expenses. The actual total returns for owners of variable annuity contracts or variable life insurance policies that provide for investment in the Fund will be lower to reflect separate account and contract/policy charges. The return figures shown do not reflect the deduction of taxes that a contractowner may pay on distributions or redemption of units. Growth of a Hypothetical $10,000 Investment (Unaudited) To give you a comparison, this chart shows you the performance of a hypothetical $10,000 investment made 10 years ago in the Fund and in the S&P 500 Index (the “Index”). Index returns do not include fees and expenses, but do include the reinvestment of dividends. 2 VALUE LINE CENTURION FUND, INC. n Value Line Centurion Fund, Inc. Annual Report To Contractowners Fund Expenses (Unaudited) By investing in the Fund, you incur two types of costs: (1) transaction costs, including, as applicable, sales charges on purchase payments, reinvested dividends, or other distributions; redemption fees and exchange fees; and (2) ongoing costs, including, as applicable, management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example below is based on an investment of $1,000 invested on July 1, 2012 and held for six months ended December 31, 2012. Actual Expenses The first line in the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line in the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning Account Value July 1, 2012 Ending Account Value December 31, 2012 Expenses Paid During Period* Annualized Expense Ratio Actual 0.92% Hypothetical (5% return before expenses) 0.92% * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 184/366 (to reflect the Fund’s most recent fiscal half-year). This expense ratio may differ from the expense ratio shown in the financial highlights. VALUE LINE CENTURION FUND, INC. 3 ¢ Value Line Centurion Fund, Inc. Schedule of Investments December 31, 2012 Shares Value Common Stocks — 97.8% Consumer Discretionary — 18.0% AutoZone, Inc. * $ BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. *(1) Dick’s Sporting Goods, Inc. Domino’s Pizza, Inc. Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Starbucks Corp. TJX Companies, Inc. (The) Ulta Salon, Cosmetics & Fragrance, Inc. Under Armour, Inc. Class A * VF Corp. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. (1) Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples — 10.4% Boston Beer Co., Inc. (The) Class A *(1) British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. *(1) Harris Teeter Supermarkets, Inc. Herbalife Ltd. (1) Hormel Foods Corp. Ingredion, Inc. J&J Snack Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. Energy — 1.4% Core Laboratories N.V. Enbridge, Inc. Noble Energy, Inc. Shares Value Financials — 5.3% Affiliated Managers Group, Inc. * $ AFLAC, Inc. American Tower Corp. REIT Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. Camden Property Trust REIT M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. Health Care — 14.4% Alexion Pharmaceuticals, Inc. * Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. Volcano Corp. * Industrials — 23.5% Acuity Brands, Inc. AMETEK, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Canadian Pacific Railway Ltd. (1) Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. PLC Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern 4 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Schedule of Investments (Continued) December 31, 2012 Shares Value Industrials — 23.5% (Continued) Kirby Corp. * $ L-3 Communications Holdings, Inc. Middleby Corp. (The) * Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Wabtec Corp. Waste Connections, Inc. Information Technology — 9.7% Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * Fiserv, Inc. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. *(1) Salesforce.com, Inc. * WEX, Inc. * Materials — 12.3% Airgas, Inc. Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Scotts Miracle-Gro Co. (The) Class A Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Silgan Holdings, Inc. Valspar Corp. (The) Telecommunication Services — 0.8% Crown Castle International Corp. * Shares Value Utilities — 2.0% ITC Holdings Corp. $ ONEOK, Inc. Questar Corp. Wisconsin Energy Corp. Total Common Stocks (Cost $85,962,252) Principal Amount Value Short-Term Investments — 4.0% Repurchase Agreements — 2.0% $ With Morgan Stanley, 0.15%, dated 12/31/12, due 01/02/13, delivery value $2,700,023 (collateralized by $2,760,000 U.S. Treasury Notes 0.125% due 12/31/13, with a value of $2,758,402) Investments of Cash Collateral for Securities on Loan — 2.0% Joint Repurchase Agreements — 2.0% 1,119,121 Joint Repurchase Agreement with Morgan Stanley, 0.18%, dated 12/31/12, due 01/02/13, delivery value $1,119,132 (collateralized by $1,141,504 U.S. Treasury Notes 2.750% - 3.250% due 07/31/16 - 02/15/19, with a value of $1,130,064) Joint Repurchase Agreement with Barclays, 0.20%, dated 12/31/12, due 01/02/13, delivery value $359,721 (collateralized by $366,912 U.S. Treasury Note 2.000% due 01/31/16, with a value of $364,028) 1,159,090 Joint Repurchase Agreement with Credit Suisse First Boston, 0.20%, dated 12/31/12, due 01/02/13, delivery value $1,159,102 (collateralized by $1,182,380 U.S. Treasury Note 3.625% due 08/15/19, with a value of $1,168,753) Total Investments of Cash Collateral for Securities on Loan (Cost $2,637,928) Total Short-Term Investments (Cost $5,337,928) Total Investments — 101.8% (Cost $91,300,180) Excess Of Liabilities Over Cash And Other Assets — (1.8%) ) See Notes to Financial Statements. 5 ¢ Value Line Centurion Fund, Inc. Schedule of Investments (Continued) December 31, 2012 Principal Amount Value Net Assets — 100.0% $ Net Asset Value Per Outstanding Share ($133,026,711 ÷ 9,190,057 shares outstanding) $ * Non-income producing. A portion or all of the security was held on loan. As of December 31, 2012, the market value of the securities on loan was $2,783,121. ADR American Depositary Receipt. REIT Real Estate Investment Trust. 6 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Statement of Assets and Liabilities December 31, 2012 ASSETS: Investment securities, at value (Cost - $85,962,252) (securities on loan, at value, $2,783,121) $ Repurchase agreement (Cost - $5,337,928) Cash Receivable for securities sold Interest and dividends receivable Other receivables Receivable for securities lending income Receivable for capital shares sold Total Assets LIABILITIES: Payable upon return of securities on loan Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Directors’ fees and expenses Other Total Liabilities Net Assets $ NET ASSETS CONSIST OF: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 9,190,057 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value Per Outstanding Share ($133,026,711 ÷ 9,190,057 shares outstanding) $ Statement of Operations For the Year Ended December 31, 2012 INVESTMENT INCOME: Dividends (net of foreign withholding tax of $21,467) $ Securities lending income Interest Total Income Expenses: Advisory fee Service and distribution plan fees Auditing and legal fees Custodian fees Directors’ fees and expenses Insurance Printing and postage Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/ (Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions NET INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 7 ¢ Value Line Centurion Fund, Inc. Statement of Changes in Net Assets Years Ended December 31, Operations: Net investment income (loss) $ $ ) Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) (9,371,095 ) Net increase in net assets from operations Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed (17,582,344 ) (20,291,349 ) Net decrease in net assets from capital share transactions (15,036,035 ) (12,516,214 ) Total Increase/(Decrease) in Net Assets (5,689,602 ) NET ASSETS: Beginning of year $ $ End of year $ $ Undistributed (accumulated) net investment income/(loss), at end of year $ $ ) 8 See Notes to Financial Statements. ¢ Value Line Centurion Fund, Inc. Financial Highlights Selected data for a share of capital stock outstanding throughout each year: Years Ended December 31, Net asset value, beginning of year $ Income from investment operations: Net investment income/(loss) — — ) ) Net gains or (losses) on securities (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income — — ) — — Distributions from net realized gains — — ) — ) Total distributions — — ) — ) Net asset value, end of year $ Total return* % )% Ratios/Supplemental Data: Net assets, end of year (in thousands) $ Ratio of expenses to average net assets(2) % % %(3) % % Ratio of expenses to average net assets(4) % % %(5) % % Ratio of net investment income/(loss) to average net assets % )% % )% )% Portfolio turnover rate 11
